[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 09-15960                  ELEVENTH CIRCUIT
                                                              JUNE 2, 2010
                        Non-Argument Calendar
                                                               JOHN LEY
                      ________________________
                                                                CLERK

                        Agency No. A089-160-426

JOELSON FERNANDES DE PAULA,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (June 2, 2010)

Before DUBINA, Chief Judge, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Petitioner Joelson Fernandes de Paula (“Fernandes”) petitions for review of

a final order of the Board of Immigration Appeals (“BIA”) affirming an

immigration judge’s (“IJ’s”) denial of asylum pursuant to the Immigration and

Nationality Act (“INA”) § 208(a), 8 U.S.C. § 1158 (2006), and withholding of

removal under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3) (2006). Fernandes argues

that the BIA ignored the record evidence and misapplied the standard for asylum,

and that its factual determinations were not supported by reasonable, substantial,

and probative evidence on the record considered as a whole.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). In this case, the BIA issued its own opinion, so

we will review the BIA’s decision only.

      When considering a petition to review a BIA final order, we review legal

issues de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247 (11th Cir. 2001).

The BIA’s factual determinations are reviewed under the substantial evidence test,

and we “must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Al

Najjar, 257 F.3d at 1283–84 (internal quotation marks omitted). The BIA must

consider all evidence introduced by the applicant, but, when the BIA has given

reasoned consideration to the application and made adequate findings, it need not
                                          2
specifically address each claim the applicant made or each piece of evidence the

applicant presented. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006).

Rather, the BIA must “consider the issues raised and announce its decision in terms

sufficient to enable a reviewing court to perceive that it has heard and thought and

not merely reacted.” Id. (quoting Vergara-Molina v. INS, 956 F.2d 682, 685 (7th

Cir. 1992). We cannot reverse the BIA’s factual findings unless the record

compels it, and the fact that the record also supports the petitioner’s case is not

enough to reverse. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc).

         An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1) (2006). The Secretary of

Homeland Security or the Attorney General has discretion to grant asylum if the

alien meets the INA’s definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. §

1158(b)(1) (2006). A “refugee” is

         any person who is outside any country of such person’s nationality . . .
         and who is unable or unwilling to return to, and is unable or unwilling
         to avail himself or herself of the protection of, that country because of
         persecution or a well-founded fear of persecution on account of race,
         religion, nationality, membership in a particular social group, or
         political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A) (2006).




                                             3
      An alien may establish eligibility for asylum if he shows that he has suffered

either “past persecution” or has a “well-founded fear” of persecution on account of

a statutorily listed factor. 8 C.F.R. § 208.13(a)–(b) (2009). Neither the INA nor

the controlling regulatory provisions define the term “persecution,” but we have

indicated that “persecution is an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation, and that mere harassment

does not amount to persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1231 (11th Cir. 2005) (internal quotation marks and alteration omitted). “Minor

physical abuse and brief detentions do not amount to persecution.” Kazemzadeh v.

U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir. 2009); see also Djonda v. U.S.

Att’y Gen., 514 F.3d 1168, 1171, 1174 (11th Cir. 2008) (holding that evidence that

an alien had been detained for 36 hours, beaten by police officers, and suffered

only scratches and bruises, did not compel a finding that the alien had been

persecuted).

       An applicant can establish a well-founded fear by showing (1) past

persecution that creates a presumption of a well-founded fear of future persecution,

(2) a reasonable possibility of personal persecution that cannot be avoided by

relocating within the subject country, or (3) a pattern or practice in the subject

country of persecuting members of a statutorily defined group of which he is a

part. 8 C.F.R. § 208.13(b)(1), (2), (3)(i) (2009). The applicant’s fear must be both
                                           4
subjectively genuine and objectively reasonable. Silva v. U.S. Att’y Gen., 448 F.3d

1229, 1236 (11th Cir. 2006).

      To qualify for withholding of removal under the INA, an applicant must

show that, if returned to a country, his life or freedom would be threatened on

account of his race, religion, nationality, membership in a particular group, or

political opinion. INA § 241(b)(3); 8 U.S.C. § 1231(b)(3) (2006). An applicant

can satisfy this burden of proof by a showing that he either suffered past

persecution or that it is more likely than not that he will be persecuted in the future.

See 8 C.F.R. §§ 1208.16(b)(1)–(2) (2009). When a petitioner is unable to meet the

standard of proof for asylum, he is generally precluded from qualifying for

withholding of removal. Al Najjar, 257 F.3d at 1292–93.

      “The statutes governing asylum and withholding of removal protect not only

against persecution by government forces, but also against persecution by

non-governmental groups that the government cannot control.” Ruiz v. U.S. Att’y

Gen., 440 F.3d 1247, 1257 (11th Cir. 2006); see also Matter of Acosta, 19 I. & N.

Dec. 211, 222 (BIA 1985) (“[H]arm or suffering ha[s] to be inflicted either by the

government of a country or by persons or an organization that the government was

unable or unwilling to control.”).

      Fernandes argues that he qualifies for asylum because he has established

past persecution or a well-founded fear of future persecution in Brazil on account
                                            5
of his homosexuality. To establish past persecution, he testified regarding

harassment that he experienced as a child due to his homosexuality, as well as an

incident when he was robbed on a bus. These incidents do not meet the “extreme

concept” of persecution. See Kazemzadeh, 577 F.3d at 1353; Sepulveda, 401 F.3d

at 1231. He also testified regarding confrontations that he had with police officers

in the early morning hours when he left the clubs where he worked. These

confrontations were isolated, sporadic, and did not result in his arrest, detention, or

any physical harm. See id. With regard to a 2003 incident where Fernandes was

beaten and cut on the arm by a group of young men called the “Pit Boys,” that

incident does not constitute persecution because the record does not establish that

Fernandes sustained serious injuries, he did not seek medical treatment, and he did

not report the assault to the police. The record is therefore unclear as to whether

the Pit Boys is a group that the police would have been unable or unwilling to

control. Finally, in 2005, Fernandes witnessed what he believed were police

officers in a car shooting at everyone around them, and shouting threats against

homosexuals. This incident does not constitute persecution of Fernandes because

he was not specifically targeted, he was not physically harmed, the authorities

investigated the shooting incident, and those police officers who were discovered

as the perpetrators were prosecuted and imprisoned. Cf. Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1233–34 (11th Cir. 2007) (finding past persecution
                                           6
when the record showed that the motorcyclists’ shooting was directed at the

applicant).

      Because Fernandes has not established past persecution, he is not entitled to

a presumption of future persecution. See 8 C.F.R. § 208.13(b)(1) (2009). To

establish fear of future persecution, Fernandes essentially argues that there is a

pattern or practice in Brazil of persecuting homosexuals. However, the record does

not compel the conclusion that Fernandes’s fear of future persecution is objectively

reasonable. While the materials submitted by Fernandes indicate that violence

against homosexuals, including murder, is a problem in Brazil, the record evidence

does not suggest that the Brazilian government or a group that the Brazilian

government cannot control is responsible for such violence. Rather, the materials

indicate that state and federal law prohibits discrimination based on sexual

orientation, and these laws are generally enforced.

      The record indicates that the BIA considered all of the evidence and applied

the proper standard for asylum, and Fernandes’s arguments to the contrary are

without merit. Substantial evidence supports the BIA’s conclusion that Fernandes

did not qualify for asylum because he failed to establish past persecution or a

well-founded fear of future persecution in Brazil on account of his homosexuality.

Fernandes’s failure to establish eligibility for asylum precludes him from



                                           7
qualifying for withholding of removal. Al Najjar, 257 F.3d at 1292–93.

Accordingly, we deny the petition for review.

      PETITION DENIED.




                                         8